DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 15956379, attorney docket D149485-US. Application is assigned an effective filing date of 4/8/2018 based on application filing date, and applicant is Intel Corp.  Applicant’s election without traverse of Invention I, claims 1-22 in the reply filed on 7/2/2021 is acknowledged. Claims 23-25 have been withdrawn. Claims 1-22 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3, 6, 7, 8 and 11 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Godo et al. (U.S. 2017/0213833)

As for claim 1,
Godo teaches in figures 5a, 5b, 6 and 12 an embedded dynamic random-access memory (eDRAM) memory cell (the applicant does not define an embedded DRAM, and does not claim any ASIC portion, so the examiner will interpret embedded to mean a DRAM cell  [0064] as part of a larger integrated circuit, as shown in figure 12) comprising:
a selector (intended use) thin-film transistor (OSTr4,  an oxide semiconductor device [0060]) over a substrate [0109, 0127], the selector TFT comprising a channel layer (OS1/OS2 [0116]), a gate electrode (BG4), a first source/drain electrode  (SD3b), and a second S/D electrode (SD3a), wherein the gate electrode is between the substrate and the channel layer, and the channel layer is between the gate electrode and the first and second S/D electrodes (shown in figure 5a); 
a capacitor (SC4) coupled to the first S/D electrode; 
a bitline (WBL1) coupled to the second S/D electrode; and 
a wordline (BG4 extends as a back gate) coupled to the gate electrode.  

As for claim 3,


As for claim 6,
Godo makes obvious the memory cell according to claim 5, wherein the bitline is electrically connected to said metal layer (at U1) using a bridge via (T5).  

As for claim 7,
Godo teaches the memory cell according to claim 1, wherein: 
the memory cell further includes a storage node (T4), the capacitor is coupled to the first S/D electrode by having a bottom electrode of the capacitor being coupled to the storage node and the storage node being coupled to the first S/D electrode (shown in figure 5A), the capacitor further includes a top electrode coupled to a capacitor plate (top of “t” shaped metal 362) , and an insulator (330) between the bottom electrode (331) and the top electrode (362).  

As for claim 8,
Godo teaches the memory cell according to claim 7, and teaches the bitline is included in a first insulating layer that further includes a first metal layer (328), the capacitor is included in a second insulating layer (329), and the memory cell further includes a capacitor plate metal layer (tee portion of upper electrodes) coupled to the capacitor plate, the capacitor plate metal layer included in a third insulating layer (331), where the first insulating layer is between the substrate and the second insulating layer, 

As for claim 11,
Godo teaches the memory cell according to claim 1, 
wherein the channel layer of the selector TFT includes one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus.  (indium or zinc oxide [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Godo.

As for claim 2,

However, the back gate wiring line 356 must extend up or down to change directions, and it cannot go up because it would interfere with the semiconductor oxide layer, so it is inherent that a portion of the wiring line would have been lower than the back gate portion, so it would be vertically between the substrate and the gate. 

As for claim 5,
Godo teaches the memory cell according to claim 1, and Godo teaches that the bitline is included in an insulating layer (328) that further includes a metal layer for providing electrical connectivity to one or more components other than the memory cell, but does not teach a thickness of the bitline is at least 30% smaller, than a thickness of said metal layer.  
However, a bitline thickness at least 30% smaller than a thickness of said metal layer is an obvious additional design for the device of Godo.   It would have been obvious to one skilled in the art at the effective filing date of this application to adjust the metal bit line thicknesses of Godo because the thicknesses are result oriented parameters that depends on the current carried and the width of the lines relative to the thickness of the metal layer, which would carry more current. Applicant has not suggested a surprising result for the claimed thickness, so one skilled in the art would have combined these elements with a reasonable expectation of success. 
In addition, It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the bitline thickness, since it has been held by the .  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Godo in view of Yunogami et al. (U.S. 2001/0006245).

As for claim 4,
Godo teaches the memory cell according to claim 1, but does teach a thickness of the bitline is between 5 and 80 nanometers.  
However, Yunogami teaches a bitline thickness of 70nm [0363].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute thickness of Yunogami into Godo because bitline thickness is a result-oriented parameter that depends on the current carried and the width of the lines. Applicant has not suggested a surprising result for the claimed thickness, so One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 9, 12, 14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Godo in view of Hillman et al. (U.S. 2011/0089531).

As for claim 9,
Godo teaches the memory cell according to claim 8, but does not teach a through capacitor via coupled to the capacitor plate metal layer and to a second metal layer included in the first insulating layer.
However, Hillman teaches in figure 1 a through-capacitor via (138), which applicant defines in his PGPub [0066].
It would have been obvious to one skilled in the art at the effective filing date of this application to add a through capacitor via to Godo to allow the bottom plate of the capacitor to be routed in one of the upper level metal to avoid routing interference. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 12,
Godo teaches in figures 4, 5a, 5b, 6 and 12an integrated circuit (IC) device, comprising: 
a substrate ([0109, 0127]); 
a plurality of wordlines (BG4 extends as a back gate) over the substrate, in a first back end of line (BEOL) layer (321) of the IC device (figure 5 shows the TFT in a stack of metal and oxide layers); 
a memory array comprising a plurality of memory cells, each memory cell comprising (at least 2 cells are shown): 

and a capacitor (Cs1) in a third BEOL layer (329) of the IC device, the third BEOL layer being further away from the substrate than the second BEOL layer, and 
the capacitor comprising a first electrode (361) coupled to a first source or drain electrode (SD3b) of the selector TFT; 
Godo does not teach one or more interconnects for providing electrical connectivity for the memory array, the one or more interconnects provided further away from the substrate than the capacitors of the plurality of memory cells; 
Or that at least one through capacitor via extending between at least one of the one or more interconnects and a landing pad in the second BEOL layer, and coupled to a second electrode of the capacitor of each of two or more memory cells of the plurality of memory cells.  
However, additional layers of interconnect in the BEOL is a duplication of useful parts to provide connections among the component devices, for example the bitline WBL1 must connect through a landing pad to some conductor above the capacitor. 
Therefore, it would have been obvious to one skilled in the art at the invention was made to meet the required electrical connections for the IC  since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
And Hillman teaches in figure 1 a through capacitor via (138), which applicant defines in PGPub [0066].


As for claim 14,
Godo in view of Hillman makes obvious the IC device according to claim 12, and Godo teaches a plurality of bitlines, where each of the plurality of bitlines is coupled to a second S/D electrode of the selector TFTs of a different one of the plurality of memory cells (fig 5), 
But does not teaches a thickness of one or more of the plurality of bitlines is between 20 and 35 nanometers.  
However, It would have been obvious to one skilled in the art at the effective filing date of this application to use the claimed bitline thickness because bitline thickness is a result-oriented parameter that depends on the current carried and the width of the lines. Applicant has not suggested a surprising result for the claimed thickness, so one skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 17,
Godo in view of Hillman makes obvious the IC device according to claim 12, and Godo teaches that each of the plurality of wordlines is coupled to a gate electrode of the 

As for claim 18,
Godo in view of Hillman makes obvious the  IC device according to claim 12, and Godo teaches that the channel layer of the selector TFT includes one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus.  (indium or zinc oxide [0023]).

As for claim 19,
Godo in view of Hillman makes obvious the IC device according to claim 12, further comprising: a plurality of logic devices (SiTir4, SiTir5) in a front end of line (FEOL) layer of the IC device (silicon devices), where the first BEOL layer is further away from the substrate than the plurality of logic devices shown in figure 5B).  

As for claim 20,
Godo in view of Hillman makes obvious the IC device according to claim 19, and Godo teaches in figure 5b that the memory array is above the plurality of logic devices.  

As for claim 21,


As for claim 22,
Godo in view of Hillman makes obvious the IC device according to claim 21, and Godo teaches in figure 13 that the further IC component is one of an interposer, a circuit board, a flexible board, or a package substrate. ([0229]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Godo in view of Hillman and in further view of Casper et al. (U.S. 5,907,166).

As for claim 13,
Godo in view of Hillman makes obvious the IC device according to claim 12, but does not teach landing pad is outside of the memory array.  
However, Casper teaches in figure 6, landing pads in the peripheral area of a DRAM array. ([co6 ln 58-co7 ln 6]).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the peripheral bit and word line landing pads of Casper to the device of Godo so that the bit and word line vias can be formed without affecting or interfering with the array elements. One skilled in the art would have combined these elements with a reasonable expectation of success.


Allowable Subject Matter
Claims 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 10,
Godo in view of Hillman makes obvious the memory cell according to claim 9, and Godo teaches that the memory cell is a part of a memory array comprising a plurality of memory cells (shown in figure 6), but the prior art does not teach or make obvious a connection to the capacitor that extends to the edge of the cell and that the through-capacitor via is coupled to the first metal layer at a periphery of the memory array.  
As for claim 15,Godo in view of Hillman makes obvious the IC device according to claim 14, but does not teach that  each of the plurality of bitlines is coupled to a different one of a plurality of metal interconnects outside of the memory array using a bridge via.  
As for claim 16, claim 16 depends on claim 15 and carries the same novel features.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN A BODNAR/Examiner, Art Unit 2893